Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Aaron Pontikos on 02/19/2021.
In the claims, amend the claims as indicated below:
1. (Currently Amended) A method for automatic curation of a corpus of a cognitive computing system comprising the steps of:
performing, by a computing system, a plurality of pairwise comparisons of portions of a new document and one or more documents in a corpus of a cognitive computing system, wherein the new document has not yet been ingested into the corpus; 
assigning, by a computing system, a confidence factor to one or more detected discrepancies according to the plurality of pairwise comparisons; 
recording, by a computing system, one or more user-operable digital links, wherein each of the one or more user-operable digital links are between each portion of 
reporting, by a computing system, the one or more discrepancies, the assigned confidence factors, and the recorded one or more user-operable digital links to a user via at least one report as a dialog on a computer display that includes the one or more documents topically clustered with each portion of the new document, wherein the report contains the one or more user-operable digital links as user-operable selections within the report, thereby enabling a user to drill-down from the report to review disagreeing source text and perform entity extraction of the disagreeing source text from the new document and the one or more documents of the corpus with which the discrepancy was detected, and wherein the user-operable selections include a plurality of flagging declaration text.

2. (Previously Presented) The method as set forth in Claim 1 wherein the portions of the new document and the one or more documents in the corpus are related by category.

3. (Original) The method as set forth in Claim 2 wherein the category comprises a cluster of documents within the corpus.

4. (Previously Presented) The method as set forth in Claim 1, wherein the portions of the new document comprise a portion selected from the group consisting of an electronic document, an online news source, a micro-document, and an electronic message.


6. (Previously Canceled) 

7. (Currently Amended) A computer program product for automatic curation of a corpus of a cognitive computing system comprising:
a computer-readable memory device which is not a propagating signal per se; and
program instructions embodied by the computer-readable memory device which, when executed by a processor, perform steps of:
performing a plurality of pairwise comparisons of portions of a new document and one or more documents in a corpus of a cognitive computing system, wherein the new document has not yet been ingested into the corpus; 
assigning a confidence factor to one or more detected discrepancies according to the plurality of pairwise comparisons; 
recording one or more user-operable digital links, wherein each of the one or more user-operable digital links are between each portion of the new document and one of the one or more documents in the corpus with which a discrepancy was detected; 
reporting the one or more discrepancies, the assigned confidence factors, and the recorded one or more user-operable digital links to a user at least one report as a dialog on a computer display that includes the one or more documents topically clustered with each portion of the new document, wherein the report contains the one or more user-operable digital links as user-operable selections within the report, thereby enabling a user to drill-down from the report to review disagreeing source text and perform entity extraction of the disagreeing source text from the new document and the one or more documents of the corpus with which the discrepancy was detected, and wherein the user-operable selections include a plurality of flagging declaration text.

8. (Previously Presented) The computer program product as set forth in Claim 7 wherein the portions of the new document and the one or more documents in the corpus are related by category.

9. (Original) The computer program product as set forth in Claim 8 wherein the category comprises a cluster of documents within the corpus.

10. (Previously Presented) The computer program product as set forth in Claim 8, portions of the new document comprise a portion selected from the group consisting of an electronic document, an online news source, a micro-document, and an electronic message.

11. (Canceled) 

12. (Previously Canceled) 

13. (Currently Amended) A system for automatic curation of a corpus of a cognitive computing system comprising:

a computer-readable memory device which is not a propagating signal per se; and
program instructions embodied by the computer-readable memory device which, when executed by the processor, perform steps of:
performing a plurality of pairwise comparisons of portions of a new document and one or more documents in a corpus of a cognitive computing system, wherein the new document has not yet been ingested into the corpus; 
assigning a confidence factor to one or more detected discrepancies according to the plurality of pairwise comparisons; 
recording one or more user-operable digital links, wherein each of the one or more user-operable digital links are between each portion of the new document and one of the one or more documents in the corpus with which a discrepancy was detected; 
reporting the one or more discrepancies, the assigned confidence factors, and the recorded one or more user-operable digital links to a user via at least one report as a dialog on a computer display that includes the one or more documents topically clustered with each portion of the new document, wherein the report contains the one or more user-operable digital links as user-operable selections within the report, thereby enabling a user to drill-down from the report to review disagreeing source text and perform entity extraction of the disagreeing source text from the new document and the one or more documents of the corpus with which the discrepancy was detected, and wherein the user-operable selections include a plurality of flagging declaration text.



15. (Original) The system as set forth in Claim 14 wherein the category comprises a cluster of documents within the corpus.

16. (Previously Presented) The system as set forth in Claim 8, wherein the portions of the new document comprise a portion selected from the group consisting of an electronic document, an online news source, a micro-document, and an electronic message.

17. (Canceled) 

18. (Previously Canceled) 

Allowable Subject Matter
Claims 1-4, 7-10, 13-16 are allowed (claims 5-6, 11-12, 17 and 18 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“reporting, by a computing system, the one or more discrepancies, the assigned confidence factors, and the recorded one or more user-operable digital links to a user thereby enabling a user to drill-down from the report to review disagreeing source text and perform entity extraction of the disagreeing source text from the new document and the one or more documents of the corpus with which the discrepancy was detected, and wherein the user-operable selections include a plurality of flagging declaration text”.
The closest prior art (Crosley, US 9,015,098 B1) discloses similar features of document comparison, confidence factor associated with detected discrepancies (col. 14, col. 15, figure 6). However, Crosley does not explicitly teach “reporting, by a computing system, the one or more discrepancies, the assigned confidence factors, and the recorded one or more user-operable digital links to a user via at least one report as a dialog on a computer display that includes the one or more documents topically clustered with each portion of the new document, wherein the report contains the one or more user-operable digital links as user-operable selections within the report, thereby enabling a user to drill-down from the report to review disagreeing source text and perform entity extraction of the disagreeing source text from the new document and the one or more documents of the corpus with which the discrepancy was detected, and wherein the user-operable selections include a plurality of flagging declaration text”.
Another close prior art, Varis et al (“WinMerge 2.14 Help”, Thingamahoochie Software, Revision 1.5.13, Copyright 2004-2013), discloses similar features of user-operable digital links between portions of comparing documents (section 2.3). However, thereby enabling a user to drill-down from the report to review disagreeing source text and perform entity extraction of the disagreeing source text from the new document and the one or more documents of the corpus with which the discrepancy was detected, and wherein the user-operable selections include a plurality of flagging declaration text”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“reporting, by a computing system, the one or more discrepancies, the assigned confidence factors, and the recorded one or more user-operable digital links to a user via at least one report as a dialog on a computer display that includes the one or more documents topically clustered with each portion of the new document, wherein the report contains the one or more user-operable digital links as user-operable selections within the report, thereby enabling a user to drill-down from the report to review disagreeing source text and perform entity extraction of the disagreeing source text from the new document and the one or more documents of the corpus with which the discrepancy was detected, and wherein the user-operable selections include a plurality Prima Facie Case of Obviousness cannot be established.

Claims 7 and 13 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/LOC TRAN/
Primary Examiner, Art Unit 2165